Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of trespass, to recover damages for an unlawful arrest and imprisonment on a charge of larceny. The plaintiff was arrested by a policeman, under the direction of defendant, about noon, and kept in confinement until about eight o’clock, when he was released on bail. Several days afterward he was .examined before a magistrate and discharged. The defendant pleaded only the general issue. On this issue the plaintiff was, of course, entitled to a verdict, but the damages which the jury gave, namely, $2,000, we are constrained to say are altogether unreasonable and excessive. As we send the case before another jury, we forbear from commenting, in detail, upon the evidence, and will only say, it clearly shows, however innocent the plaintiff may in fact have been, the defendant fully believed he was guilty, and had some strong circumstantial grounds for so believing, and caused his arrest in entire good faith. There is no pretense for saying he was actuated by any malicious motive, though he may have acted hastily. To hold that a person who causes another to be arrested, under the full and not unreasonable belief that he has committed a crime, is to be held liable to several thousand dollars damages if he fails to sustain the prosecution, when he has acted throughout in good faith, and with no malice, would be to establish a rule rendering it so perilous to prosecute, that the community would often think it better to submit quietly to crime than to undertake to punish the criminal. The judgment is reversed and the cause remanded. Judgment reversed.